Case 5:20-cv-00140-VAP-SHK Document 40 Filed 06/26/20 Page 1 of 1 Page ID #:195



   1     CENTER FOR DISABILITY ACCESS
         Ray Ballister Jr., Esq., SBN 111282
   2     Russell Handy, Esq., SBN 195058
         Dennis Price, Esq., SBN 279082
   3
         Amanda Seabock, Esq., SBN 289900
   4     Mail: 8033 Linda Vista Road, Suite 200
         San Diego, CA 92111
   5     (858) 375-7385; (888) 422-5191 fax
         amandas@potterhandy.com
   6     Attorneys for Plaintiff
   7
   8                               UNITED STATES DISTRICT COURT
   9                              CENTRAL DISTRICT OF CALIFORNIA

  10     ORLAND SYLVE,                                 Case: 5:20-CV-00140-VAP-SHK
  11                Plaintiff,                         Notice of Withdrawal of the Notice
                                                       of Settlement
  12        v.
  13     GREAT HIGHWAY, LLC, a California
         Limited Liability Company;
  14     DOLPHIN POOL & SPA CENTER LLC,
         a California Limited Liability Company;
  15     and Does 1-10,
  16                Defendants.
  17
  18             Please take notice that Plaintiff hereby withdraws the Notice of Settlement
  19   filed on June 25, 2020 (docket entry 38). Plaintiff makes this withdrawal because
  20   Plaintiff inadvertently filed the Notice of Settlement as to one party only in the case.
  21   Please take note that this matter is settled. Plaintiff respectfully requests that docket
  22   entry 38 be removed from the Court’s docket.
  23
  24   Dated: June 26, 2020                  CENTER FOR DISABILITY ACCESS
  25                                        By: /s/Amanda Seabock
                                                   Amanda Seabock
  26                                               Attorneys for Plaintiff
  27
  28


                                                  1

       Notice of Withdrawal of the Notice of Settlement        5:20-CV-00140-VAP-SHK
